Citation Nr: 0619375	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  02-08 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an initial compensable evaluation for left 
shoulder strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from May 1996 to June 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
above Department of Veterans Affairs (VA), Regional Office 
(RO) in which the RO granted service connection for left 
shoulder strain and assigned a zero percent evaluation, with 
an effective date of June 20, 2000, the date of his 
separation from service.  

In his substantive appeal, the veteran elected to appear 
personally at a hearing before a Member of the Board 
(Veterans Law Judge) at the RO.  However, in correspondence 
submitted in July 2002, he withdrew the hearing request.

This case was previously before the Board in February 2005, 
at which time claims of entitlement to service connection for 
tinnitus, pain and swelling of the hands, residuals (scars) 
of excision of a skin tag of the right mandible, right 
shoulder strain, and pain and swelling of both knees were 
denied.  Entitlement to a 10 percent evaluation based upon 
multiple, noncompensable, service-connected disabilities was 
also denied.  Finally, the Board also denied compensable 
evaluations for service-connected sleep apnea and 
degenerative joint disease of the thoracic spine.  
Accordingly, these claims have already been adjudicated by 
the Board.

The claim for a compensable evaluation for left shoulder 
strain was remanded by the Board in February 2005 for 
additional development.  That development was undertaken to 
the extent possible, and the claim is now ready for appellate 
review.  


FINDINGS OF FACT

For the period from June 20, 2000, to the present time the 
veteran's service-connected left shoulder strain has been 
manifested by subjective complaints of pain and 
noncompensable limitation of motion, with normal X-ray films, 
and without indications of weakness, fatigue, or lack of 
endurance.  


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for left 
shoulder strain have not been met for any period from June 
20, 2000, forward.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, 
Diagnostic Codes 5200, 5201, 5202, 5203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) eliminated 
the requirement that a veteran must file a well-grounded 
claim in order to obtain VA assistance in developing 
evidence, and enhanced VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  Although 
the initial VCAA notice came after the decision appealed, as 
will be discussed below, the veteran has been provided a 
substantial amount of notice pertaining to the duty to 
assist.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In August 2001 and April 2005 letters, the RO informed the 
veteran of its duty to assist him in substantiating his claim 
under the VCAA, and the effect of this duty upon his claim.  
In addition, the veteran was advised, by virtue of a detailed 
March 2002 statement of the case (SOC) of the pertinent law, 
and what the evidence must show in order to substantiate his 
claim.  We therefore believe that appropriate notice has been 
given in this case.  Further, the claims file reflects that 
the January 2006 Supplemental SOC contained the new duty-to-
assist regulation codified at 38 C.F.R. § 3.159 (2005).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  As the 
Federal Circuit Court has recently stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In fact, in a September 
2001 statement, the veteran indicated that he had no 
additional evidence to provide.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  See also Conway v. Principi, 353 
F.3d 1359, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  The assigned 
effective date is already the very earliest possible under VA 
regulations, June 20, 2000, the date of the veteran's 
discharge from service.  (Actually, the effective date should 
have been no earlier than the day after separation from 
service.)  Herein, his increased rating claim is being 
denied, and the reasons therefor are fully explained.   

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The service medical records (SMRs) show that the veteran 
underwent examination for enlistment in the service in March 
1996.  There were no abnormalities noted on clinical 
evaluation.  In his Report of Medical History at the time of 
his separation examination in March 2000, it was noted, in 
pertinent part, that the veteran had left shoulder pain and 
periodic numbness when lifting.

In July 2000 the veteran filed a formal claim of entitlement 
to service connection for a left shoulder disorder.

In February 2001, he underwent a QTC internal medicine 
evaluation for VA purposes.  The evaluation included a 
musculoskeletal examination, which revealed that the veteran 
was right-hand dominant.  Examination of the shoulders 
revealed they were within normal limits.  Bilateral flexion 
was 160/180 degrees, without pain bilaterally; bilateral 
abduction was 160/180 degrees, without pain bilaterally; 
bilateral external rotation was 45/90 degrees, without pain 
bilaterally; bilateral internal rotation was 60/90 degrees 
without pain bilaterally.  Range of the bilateral shoulders 
was limited by pain, with pain having the major functional 
impact.  There was no weakness, fatigue, or lack of 
endurance.  Neurological examination revealed good tone 
bilaterally with good motion.  Strength was 5/5 in all 
extremities. Sensation was grossly intact.  Reflexes were 
normal bilaterally.  The diagnosis was bilateral shoulder 
strain.  X-rays of the shoulders showed no abnormality.  

The examiner discussed that the veteran continued to work, 
and the examiner did not appreciate anything based upon the 
examination that would affect the veteran's daily activities 
or usual occupation except for decreased range of motion of 
the shoulders and the thoracic spine condition, which could 
make working overhead or doing repeated lifting of more than 
one hundred pounds problematic.  However, it was noted that 
the veteran should be able to push, pull, probe, grasp, 
tough, twist, write, and express without difficulty.

In September 2005, the veteran was scheduled for an 
examination of the joints.  However, he failed to report for 
that examination, without any explanation.  He was advised in 
correspondence dated in November 2005 that, since he had 
failed to report for the examination, his claim could be 
denied under the provisions of 38 C.F.R. § 3.655.  

Subsequently, however, on December 13, 2005, the RO sent a 
Federal Express overnight envelope to the veteran at his most 
recent address of record, advising him that a second 
examination had been scheduled for later in December 2005.  
The veteran also failed to report for that examination, 
without any explanation.

III.  Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of his service-connected 
left shoulder disorder, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  The veteran's entire history is 
reviewed when making a disability rating.  38 C.F.R. § 4.1.


In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the Board notes that the appeal for a 
higher evaluation for left shoulder strain arises from the 
initial rating decision, in which the RO granted service 
connection for that disability and assigned the initial 
disability evaluation.  Therefore, the entire rating period 
is to be considered, including the possibility of staged 
ratings (i.e., separate ratings for separate periods of time) 
based upon the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Board observes that the words "slight", "moderate", 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6.  It should also 
be noted that use of descriptive terminology such as "mild" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is 
whether any of the symptomatology is duplicative or 
overlapping, and the appellant is entitled to a combined 
rating where the symptomatology is distinct and separate.  
Esteban v. Brown, 6 Vet. App. at 262.

The veteran's service-connected left shoulder strain is 
assigned a noncompensable evaluation under Diagnostic Code 
(DC) 5203.  Disabilities of the shoulder and arm are rated 
under DCs 5200 through 5203, and DC 5200 rates ankylosis of 
the scapulohumeral joint.

Diagnostic Code 5201 provides that limitation of motion of 
the major or minor arm at shoulder level warrants a 20 
percent disability rating.  Limitation of motion of the minor 
arm midway between the side and shoulder level warrants a 20 
percent rating, of the major arm a 30 percent evaluation is 
assigned.  When motion is limited to 25 degrees from the 
side, a 30 percent rating is warranted for the minor arm, and 
a 40 percent evaluation for the major arm.

Under Diagnostic Code 5202, for impairment of the humerus in 
the minor arm, a 20 percent rating is granted when there is 
malunion, with moderate deformity, a 20 percent rating is 
granted when there is marked deformity for the minor arm.  
Also under DC 5202, for recurrent dislocations of the minor 
arm at the scapulohumeral joint, a 20 percent rating is 
granted with infrequent episodes, and guarding of movement 
only at shoulder level; a 20 percent rating is granted when 
there are frequent episodes and guarding of all arm movements 
for the minor arm.  A 40 percent rating is granted for 
fibrous union of the minor arm; a 50 percent rating is 
granted for nonunion (false flail joint) of the minor arm; 
and a 70 percent rating is granted for loss of head of (flail 
shoulder) for the minor arm.

Under DC 5203, for impairment of the clavicle or scapula in 
the minor arm, a 10 percent rating is granted for malunion or 
nonunion without loose movement; a 20 percent rating is 
granted for nonunion with loose movement or for dislocation. 

Normal ranges of upper extremity motion are defined by VA 
regulation as follows: forward elevation (flexion) from zero 
to 180 degrees; abduction from zero to 180 degrees; and 
internal and external rotation to 90 degrees.  Lifting the 
arm to shoulder level is lifting it to 90 degrees.  See 38 
C.F.R. § 4.71, Plate I (2005).

Upon review of the objective medical evidence of record, the 
Board finds that the objective medical evidence preponderates 
against the assignment of a compensable evaluation for the 
veteran's service-connected left shoulder strain, at any time 
since the effective date of service connection in June 2000, 
the date of the veteran's discharge from service.  

In reaching this conclusion, the Board has found the most 
probative evidence of record to be the results of the 
February 2001 examination, as this is virtually the only 
clinical evidence of record pertaining to the left shoulder.  
At that time, there was no medical evidence that the left 
shoulder disorder was manifested by malunion, as required for 
a 10 percent rating under Diagnostic Code 5203, let alone 
nonunion without loose movement, or dislocation, as required 
for a higher rating of 10 percent under this code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203 (2005).  Moreover, there is no 
other evidence of record documenting any such symptomatology 
at any time since June 2000.

The Board has examined all other diagnostic codes pertinent 
to the shoulder.  However, in this case, the Board notes that 
the veteran does not have ankylosis of the scapulohumeral 
joint, and as such an evaluation and increased evaluation 
under DC 5200 is not warranted.  He also does not have 
malunion of the humerus with any deformity, recurrent 
dislocations of the scapulohumeral joint, fibrous union of 
the humerus, nonunion (false flail joint) of the humerus, or 
loss of head of (flail shoulder) the humerus.  Thus, his left 
shoulder disability cannot not be rated under any DC 5202.

The most recent range of motion findings revealed that 
bilateral flexion was 160/180 degrees, without pain 
bilaterally; bilateral abduction was 160/180 degrees, without 
pain bilaterally; bilateral external rotation was 45/90 
degrees, without pain bilaterally; bilateral internal 
rotation was 60/90 degrees without pain bilaterally.  These 
findings are consistent with a noncompensable disability 
rating under the criteria of DC 5201.  In order to warrant 
the next highest evaluation of 20 percent, the evidence would 
have to show that limitation of motion in the left (minor) 
arm was limited to shoulder level.  Furthermore, while the 
records reflect complaints of pain, there was no radiologic 
evidence of dislocation or tear or in fact of any 
abnormality.  In light of the aforementioned evidence, the 
Board concludes that the objective evidence preponderates 
against an initial compensable rating, under the criteria of 
DC 5201.

The Board has considered whether an increased evaluation may 
be warranted based upon functional loss due to pain under 38 
C.F.R. § 4.40 or functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, supra.  
However, the 2001 examination failed to reveal any objective 
evidence of weakness, fatigue, or lack of endurance.  
Similarly, the examination also failed to reveal any 
objective evidence of swelling, deformity, or atrophy of 
disuse.  

Although during the veteran's most recent examination (in 
2001) it was noted that range of motion of the shoulders 
bilaterally was limited by pain, his limitation of motion of 
the left shoulder at that time was not even of such severity 
as to be consistent with the assignment of a compensable 
evaluation for limitation of motion.  The Court has held that 
section 4.40 does not require a separate rating for pain, but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The examiner 
commented that, in effect, the only functional restriction of 
the left shoulder produced by pain was limitation of motion, 
without any further indication of weakness, fatigue or lack 
of endurance.  Accordingly, a compensable evaluation is not 
warranted for the limitation of motion attributable to pain.  

In view of the Court's holding in Fenderson, the Board has 
considered whether the veteran is entitled to a "staged" 
rating for his service-connected left shoulder disorder, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the date of the veteran's 
discharge in June 2000 (the effective date of service 
connection), has his left shoulder disability been 
compensably disabling.

In the alternative, the Board also points out that the 
veteran failed to report for examinations scheduled which 
were to take place in September and December 2005 without any 
explanation.  When the examination is scheduled in 
conjunction with a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2005).  Thus, 
although the claim has been denied on the merits, in the 
alternative, the claim for an increased rating for left 
shoulder strain must also denied pursuant to the 
aforementioned provisions of 38 C.F.R. § 3.655(b).

As discussed above, the veteran's failure to report for 
scheduled VA examinations has impeded the development of a 
more complete record, which might have provided a basis for 
the Board to grant the claim on appeal.  As has been held by 
the Court of Appeals for Veterans Claims, "[t]he duty to 
assist in the development and adjudication of a claim is not 
a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996).  "If a [claimant] wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Given the RO's efforts to date, it would be unreasonable to 
place a burden upon VA to turn up heaven and earth in an 
attempt to secure further cooperation from the claimant.  See 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against an initial compensable rating for the veteran's 
service-connected left shoulder strain.  The evidence is not 
so evenly balanced as to raise doubt concerning any material 
issue.  38 U.S.C.A. § 5107(b).  Thus, the Board finds that 
the application of the benefit-of-the-doubt doctrine 
contemplated by 38 U.S.C.A. § 5107(b) (both old and new 
versions) is inappropriate in this case.


ORDER

A compensable evaluation for a left shoulder disorder is not 
warranted for any time since the initial grant of service 
connection on June 20, 2000; therefore, the appeal is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


